 

Exhibit 10.4

 



Contract Termination Agreement

 

Party A (Yang Xiaodong, Li Pin and Li Hong) and Party B (Sichuan Senmiao
Ronglian Technology Co., Ltd., Legal Representative: Hu Xiang) entered into a
lease on December 29, 2016, which was amended by a supplemental agreement on
January 1, 2017. Due to change of office planning, upon negotiation and mutual
consents of the parties, the lease is hereby terminated, effective March 31,
2018. The parties releases each other from any obligations arising out of the
lease and any claims that one party might have against the other.

 

This agreement becomes effective after it is signed and/or affixed with
respective company seals by both parties. This agreement is executed in two
counterparts, one for each party hereto, and both counterparts shall have the
same legal effect.

 

Party A (seal):   Party B (seal):       /s/ Yang Xiaodong   Sichuan Senmiao
Ronglian Technology Co., Ltd. Yang Xiaodong   [Company Seal Affixed Here]      
/s/ Li Pin     Li Pin           /s/ Li Hong     Li Hong           March 31, 2018
  March 31, 2018

 



 

